In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0239V
                                   Filed: November 23, 2016
                                          Unpublished
*********************************
TRAVIS MORGAN,                                    *
                                                  *
                         Petitioner,              *
v.                                                *
                                                  *        Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *        Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
William E. Cochran, Jr., Black McLaren, et al., PC, Memphis, TN, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.


                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

        On March 9, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleged that he suffered Guillain-Barré Syndrome (“GBS”) as a result of
an influenza (“flu”) vaccination he received on November 5, 2013. On May 4, 2016, the
undersigned issued a decision awarding compensation to petitioner based on the
parties’ stipulation. (ECF No. 37).

       On June 6, 2016, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 42). Petitioner requests total attorneys’ fees and costs in the amount of $72,894.86,
which includes attorneys’ fees in the amount of $50,832.50 and attorneys’ costs and

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
advances in the amount of $22,062.36. (ECF No. 42-2, pp 17-18.) In compliance with
General Order #9, petitioner has filed a signed statement indicating petitioner incurred
no out-of-pocket expenses. (ECF No. 42-5.)

        On June 15, 2016, respondent filed a response to petitioner’s motion. (ECF No.
43.) Respondent disputed that petitioner’s counsel should be compensated at forum
rates. Id. at 1. Respondent “asserts that a reasonable amount for fees and costs in the
present case would fall between $41,000.00 to $46,000.00.” Id. at 12-13. Indeed,
“petitioners in comparable cases have been awarded far less in fees and costs tha[n]
the range proposed by respondent here,” citing three prior cases, all of which had
stipulated fees. Id. at 13.

       On July 6, 2016, petitioner filed a reply. (ECF No. 45.) Petitioner disputed
respondent’s contention regarding local versus forum rates and further argued that
respondent’s proposed range for fees in this case is arbitrary. Id. at 1-25. Petitioner
also submitted supplemental billing reflecting fees and costs in the amount of $3,090.44
incurred preparing petitioner’s reply brief, including $3,065.00 in fees and $25.44 in
costs, bringing the total requested amount of attorneys’ fees and costs to $75,985.30.
(ECF No. 45-2.)

        On November 4, 2016, the undersigned issued a reasoned decision in Henry v.
HHS, No. 15-545V (Fed. Cl. Spec. Mstr. Nov. 4, 2016), addressing the parties’
respective arguments regarding the appropriateness of forum versus local hourly rates
for the McLaren firm. The undersigned concluded that petitioner’s counsel should be
compensated at forum rates which are consistent with the rates requested in the instant
application. 3 However, the undersigned reduced the hourly rates billed for attorney
travel time and for work performed by law clerks and paralegals in 2016. The reasoning
in the Henry decision is adopted for the instant analysis.

       The undersigned has reviewed the billing records submitted with petitioner’s
application. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or costs. But consistent with
Henry, supra, the undersigned reduces the award to reflect a rate reduction for travel
time and for 2016 law clerk and paralegal rates.

         In June of 2015, Mr. Cochran billed a total of 9.4 hours for travel time at a full rate
of $345, amounting to $3,243.00. (ECF No. 42-2, p. 4.) The undersigned reduces the
billing rate by 50%. See, e.g., Hocraffer v. HHS, No. 99-533V, 2011 WL 3705153, at


3 Petitioner also requests compensation for Kristine E. Nelson, an associate in the McLaren firm, at a rate
of $315.00 per hour for 10.3 hours of time in 2015. (ECF No. 42-2, pp. 9-10.) The undersigned notes
that Ms. Nelson's hourly rate was not addressed in the undersigned’s Henry decision. Upon review of the
instant application, and based on the undersigned's experience in evaluating fee applications in the
Vaccine Program, the undersigned has determined that Ms. Nelson’s requested rate is consistent with the
reasoning set forth in that decision.
                                                    2
*24 (special masters consistently award compensation for travel time at 50% of the
billing rate). This results in a reduction of $1,621.50.

        Additionally, in 2016 petitioner’s counsel billed 13.3 hours of paralegal time at a
rate of $150 per hour, amounting to $1,995.00. (ECF Nos. 42-2, pp. 11-17; 45-2, pp. 1-
2.) Adjusting the hourly rate to $145 reduces the total amount to $1,928.50, a decrease
of $66.50.

        Based on all of the above, the undersigned finds that petitioner’s counsel is
entitled to reasonable attorneys’ fees and costs as follows:

Requested attorneys’ fees (based on 171.6 total hours):                                       $53,897.50
Less 50% rate reduction for 9.4 travel hours:                                                 -$1,621.50
Less 2016 paralegal rate reduction:                                                              -$66.50
Adjusted total:                                                                               $52,209.50

Requested costs:                                                                            +$22,087.80

Total Attorneys’ Fees and Costs Awarded:                                                      $74,297.30

       Accordingly, the undersigned awards a total of $74,297.30, 4 representing
reimbursement for attorneys’ fees and costs, in the form of a check jointly
payable to petitioner and petitioner’s counsel, Black McLaren Jones Ryland &
Griffee, P.C.

        The clerk of the court shall enter judgment in accordance herewith. 5



IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




4 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      3